DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg. No. 72,445) on 06/03/2021.
The application has been amended as follows: 
1.	(Currently Amended)  A coil component comprising:
a body in which a coil part is embedded,
wherein the coil part includes:
a support member having trenches;
pattern walls extending from the trenches in the support member; and
coil patterns extending between the pattern walls on the support member,
the pattern walls include an innermost pattern wall extending from an innermost one of the trenches in the support member and an outermost pattern wall extending from an outermost one of the trenches in the support member, and
an entirety of the coil patterns 
17.	(Currently Amended) A coil component comprising:

wherein the coil part includes:
a support member having trenches;
pattern walls extending from the trenches in the support member; and
coil patterns extending between the pattern walls on the support member,
the pattern walls include anchor portions disposed in the trenches in the support member and remaining portions extending from the anchor portions, respectively, 
the trenches are filled with only the anchor portions of the pattern walls, 
the anchor portions and the remaining portions of the pattern walls are made of the same material,
the pattern walls include an innermost pattern wall extending from an innermost one of the trenches in the support member and an outermost pattern wall extending from an outermost one of the trenches in the support member, and
an entirety of the coil patterns is disposed between the innermost pattern wall and the outermost pattern wall.
21.	(Currently Amended) A coil component comprising:
a body in which a coil part is embedded,
wherein the coil part includes:
a support member having trenches recessed from a surface of the support member;
pattern walls extending from the trenches in the support member; 
coil patterns extending between the pattern walls on the support member, and
a portion, spaced apart from a surface of the support member, of one of the trenches has a width wider than a width of another portion, exposed to the surface of the support member, of the one of the trenches,
the pattern walls include an innermost pattern wall extending from an innermost one of the trenches in the support member and an outermost pattern wall extending from an outermost one of the trenches in the support member, and
an entirety of the coil patterns is disposed between the innermost pattern wall and the outermost pattern wall.

Election/Restrictions
Claims 1-3, 7-12, and 17-24 are allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, and between Species I and II, as set forth in the Office action mailed on 12/02/2020, is hereby withdrawn and claims 4-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a body in which a coil part is embedded, the pattern walls include an innermost pattern wall extending from an innermost one 
Claim 17 recites, inter alia, a coil component comprising: a body in which a coil part is embedded, the trenches are filled with only the anchor portions of the pattern walls, and
the anchor portions and the remaining portions of the pattern walls are made of the same material, the pattern walls include an innermost pattern wall extending from an innermost one of the trenches in the support member and an outermost pattern wall extending from an outermost one of the trenches in the support member, and an entirety of the coil patterns is disposed between the innermost pattern wall and the outermost pattern wall.
	Claim 21 recites, inter alia, a coil component comprising: a body in which a coil part is embedded, a portion, spaced apart from a surface of the support member, of one of the trenches has a width wider than a width of another portion, exposed to the surface of the support member, of the one of the trenches, the pattern walls include an innermost pattern wall extending from an innermost one of the trenches in the support member and an outermost pattern wall extending from an outermost one of the trenches in the support member, and
an entirety of the coil patterns is disposed between the innermost pattern wall and the outermost pattern wall.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837